Citation Nr: 9926421	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for residuals of a left 
foot laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 1972 
and from February 1991 to April 1991.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran filed a timely appeal and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's claimed low back disorder and any 
incident of his active service.  

2.  The veteran is currently diagnosed with residuals of a 
left foot injury, and his claim for service connection for 
residuals of a left foot laceration is supported by 
sufficient competent medical evidence to make the claim 
plausible and capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim for service connection for residuals 
of a left foot laceration is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that each of his claims are 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 240, 243 (1990).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records show that, in December 
1971, he sustained an injury of some sort to his lower back 
while putting on his pants.  These records show that he 
received treatment from January through March 1972 for what 
was eventually diagnosed as an acute low back muscle strain.  
Treatment records from February and March 1972 show normal 
examination results and no functional impairment as a result 
of this muscle strain.  His service separation examination 
report of May 1972 notes the veteran's history of an acute 
low back strain, but also contains the notation that this 
disorder was completely recovered with no recurrences.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dating from 
November 1986 through October 1998 showing that he had been 
involved in a serious automobile accident in November 1986, 
sustaining vertebral fractures to the cervical spine at C6-
C7.  These records show that he continued to receive 
treatment for low back and neck pain throughout this period.  
In addition, treatment records dated in August 1996 from the 
veteran's neurologist, James D. Dexter, M.D., indicate that, 
pursuant to MRI test results, the veteran had a herniated 
disc at L5-S1.  He also noted that the veteran had sustained 
a back injury in 1986.  However, aside from noting the 
veteran's self-reported history of having sustained a back 
injury in 1971 in service, these records fail to contain any 
medical opinion stating that his current back problems are 
related to the acute low back muscle strain he experienced in 
service.  

In May 1997, the veteran underwent a VA rating examination.  
He was diagnosed with lumbosacral strain with reduced range 
of motion and muscle spasms.  In addition, he was diagnosed 
with a minimal cervical spine strain with minimal muscle 
spasm.  The examiner did not offer any opinion with respect 
to whether the veteran's low back pain was related to his 
December 1971 injury in service or the subsequent November 
1986 injury he experienced as the result of an automobile 
accident.  

A letter, dated in October 1996, was received from the 
veteran's treating physician, L. J. Plunkett, Jr., M.D.  Dr. 
Plunkett stated that he had treated the veteran since 1992.  
Dr. Plunkett stated that based on his review of the records, 
there appeared to be evidence of a back injury dating back to 
late December 1971 or early 1972.  Dr. Plunkett stated that 
the veteran appeared to experience intermittent back pain 
since that time, but which had become much worse.  

The veteran and his wife appeared at a personal hearing 
before a Hearing Officer at the RO in November 1998.  They 
testified that while the veteran served in the Air Force in 
late 1971, he bent over to pick up a pair of pants, and his 
back locked up.  The veteran also indicated that he could 
have been injured prior to the pants incident while playing 
football.  He stated that he continued to receive treatment 
for approximately 6 or 7 months from the time of the initial 
onset of low back pain until his discharge from service in 
July 1972.  He indicated that at the time, his symptoms 
included severe, debilitating pain and restricted range of 
motion.  The veteran testified that his back problems 
continued to bother him from the time of his discharge in 
1972 until the present, but became particularly severe from 
late 1986 onwards.  The veteran also indicated that he had 
been involved in an automobile injury in November 1986, but 
that he had only injured his cervical spine.  He stated that 
he did not undergo any hospitalization for this injury.  
However, he indicated that approximately two years ago, his 
treating physician, Dr. Dexter, discovered that he had 
inoperable ruptured discs at S-1 and L-5.  

The Board has evaluated the objective medical evidence, and 
finds that the veteran has not submitted evidence of a well-
grounded claim for service connection for a low back 
disorder.  The most compelling medical evidence in support of 
his claim for service connection is the October 1996 letter 
from Dr. Plunkett, stating that the evidence shows that the 
veteran had an injury to his back in 1971 or 1972, and that 
he had experienced ongoing back pain since that time.  The 
Board acknowledges that the veteran sustained an injury to 
his low back in service, and that he was diagnosed at that 
time with an acute back muscle strain.  

However, Dr. Plunkett's letter does not state that the 
veteran currently has a low back disorder that was incurred 
in service, and he does not offer any distinction between the 
intercurrent back injury the veteran sustained in November 
1986 and the 1971 injury.  In addition, Dr. Plunkett's 
statement that the veteran had experienced severe low back 
pain since service appears to be based on a history as 
provided solely by the veteran.  See generally LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The Board would observe that 
Dr. Plunkett indicated that he had treated the veteran since 
1992, and that the record does not show any medical treatment 
for back or other disorders between the veteran's discharge 
from service in 1972 and November 1986, when he became 
involved in the automobile accident on that date.  Moreover, 
the report of the veteran's service separation examination 
noted his treatment for low back muscle strain in service, 
but also indicated that this disorder had resolved with no 
recurrences.  This is consistent with contemporaneous X-rays 
taken in 1972 which did not show any abnormalities.  

The Board also recognizes that the medical treatment reports 
from Dr. Dexter show that the veteran had a herniated disc at 
L5-S1, and that the veteran reported this in his hearing 
testimony of November 1998.  However, the records show that 
Dr. Dexter only noted the veteran's November 1986 automobile 
accident causing a back injury.  Contrary to the veteran's 
testimony, the record does not show that Dr. Dexter offered 
any opinion that the veteran's low back symptomatology was 
related to the low back muscle strain he experienced in 1971.  

In addition, lay statements and testimony by the veteran and 
his wife that his current symptomatology with respect to his 
low back was incurred in service do not constitute medical 
evidence.  As laypersons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
absent competent medical evidence that the veteran's low back 
disability is related to service, his claim for service 
connection is not well grounded, and must be denied on that 
basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a low back disorder.  The Board has not been 
made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for a 
low back disorder.  See Robinette, 10 Vet. App. at 73.  

In reaching this decision, the Board recognizes that this 
matter is being disposed of in a manner that differs from 
that used by the RO.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light 
of his failure to meet his obligation in the adjudication 
process by submitting adequate evidence, and because the 
outcome would be the same whether the claim was treated as 
not well grounded or decided on the merits, the Board 
concludes that the veteran has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 69, 
77-78 (1995).  



II.  Residuals of a Left Foot Laceration

The veteran has claimed entitlement to service connection for 
residuals of a laceration of the left foot.  As noted, the 
initial question is whether the claim is well grounded.  In 
this regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, 126 F.3d 1464.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza, 6 Vet. App. at 406; Layno, 6 
Vet. App. at 469.  

The veteran's service medical records show that he sustained 
a laceration of his left foot in May 1971, after having 
inadvertently struck his foot with an axe while chopping 
wood.  In September 1971, the veteran complained of painful 
symptoms associated with the foot laceration.  No further 
mention of any left foot injury is noted in the remaining 
service medical records.  

In October 1995, the veteran was seen by Ronald J. 
Lakusiewicz, M.D., who noted that the veteran had recently 
injured his foot in a work-related incident.  He complained 
of experiencing a great deal of pain at that time, and was 
diagnosed with an intra-articular fracture of the first 
metacarpal phalangeal joint area of the great toe with 
comminution.  He had undergone surgery of this toe in 
September 1995, in which he had two screws inserted into his 
left foot.  A treatment note associated with that treatment 
record acknowledges the previous 1971 injury to the left foot 
with an axe.  The treatment note further notes the suggestion 
of an old fracture or fractures present in the foot by 
history.  An additional treating physician's note describes a 
foot deformity with possible old injuries.  

The October 1998 letter from Dr. Plunkett indicates that the 
veteran had injured his left foot in service, and that he had 
reinjured that foot in August 1995.  Dr. Plunkett observed 
that the surgeon's records show that he felt that there was a 
previous injury in that area.  Dr. Plunkett stated that he 
"certainly" believed that such could have dated to an 
active duty injury of the left foot.  

The Board has evaluated the above evidence, and finds that 
Dr. Plunkett's October 1998 letter, when viewed in 
conjunction with the veteran's service medical records and 
the October 1995 treatment report, provide sufficient 
evidence of a current disability and of a medical nexus 
between the diagnosed residuals of a left foot injury and his 
active service.  The Board recognizes that the veteran 
experienced an intercurrent injury to his left foot in 
September 1995, and that the residuals from this injury may 
constitute the greater part of any existing left foot 
disability.  

However, the Board finds that inasmuch as the treating 
surgeon found what appeared to have been residuals from a 
preexisting left foot injury, and that as Dr. Plunkett 
offered his opinion that such residuals could have been the 
result of his in-service injury in 1971, this evidence is 
sufficient to satisfy the nexus requirement.  Accordingly, 
the Board concludes that the veteran's claim for service 
connection for residuals of a laceration of the left foot is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied.  

The veteran's claim for service connection for residuals of a 
left foot laceration is well grounded, and his appeal with 
respect to this issue is granted to that extent only.  



REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for residuals of a left 
foot laceration, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight, 131 F.3d at 1483; Epps, supra.  The veteran has 
established that he currently has a present disability with 
respect to his left foot, and he has presented competent 
medical evidence establishing the required nexus between his 
left foot disability and his active service.  See generally, 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, the veteran contends that he currently 
suffers from residuals of a laceration of his left foot which 
resulted from an injury sustained while in service in 1971.  
The Board acknowledges that the veteran experienced an 
intercurrent injury to his left foot in 1995, and that that 
injury likely constitutes the greater part of any current 
disability with respect to the left foot.  However, the 
October 1995 treatment record appears to indicate that the 
veteran had symptoms resulting from a previous injury in his 
left foot, and Dr. Plunkett's October 1998 letter suggests 
that such symptomatology likely resulted from the injury he 
sustained in 1971.  

The Board finds that as this evidence is sufficient to well 
ground the veteran's claim, further development is necessary 
to afford the veteran due process.  The veteran should be 
afforded a VA rating examination to determine if he currently 
suffers from any residuals of the 1971 in-service injury to 
his left foot, or if any current disability which may be 
present is simply the result of his September 1995 left foot 
injury.  Afterwards, the RO should readjudicate the issue of 
entitlement to service connection for residuals of a left 
foot laceration.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO should contact the veteran 
and, after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
treatment for his left foot disorder not 
previously submitted.  

2.  The veteran should be scheduled to 
undergo a VA rating examination to 
evaluate the nature and etiology of any 
current left foot disorder.  Taking into 
account the subsequent left foot injury 
of September 1995, the examiner is 
requested to offer an opinion as to 
whether the veteran currently experiences 
any residuals of the left foot laceration 
he sustained in service in 1971.  The 
examiner is requested to determine, to 
the extent possible, which, if any, 
symptoms of a left foot disorder 
currently demonstrated by the veteran are 
attributable to the injury he sustained 
in service in 1971.  If it is determined 
that the veteran is currently not shown 
to experience any residuals of the injury 
he sustained in 1971, or if any current 
disability of the left foot is due solely 
to the subsequent intercurrent September 
1995 left foot injury, the examiner 
should so state.  The veteran's claims 
file should be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner 
should clearly express the rationale upon 
which any opinion is based.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
veteran's claim for service connection 
for residuals of a left foot laceration 
on the basis of all the available 
evidence.  If the action taken is adverse 
to the veteran, he and his service 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to the supplemental statement 
of the case before the claim is returned 
to the Board for additional review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is further 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







